DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 5-7, 9, 11, 13, 16-18, 20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 2, 5-7, 9, 11, 13, 16-18, 20 and 22 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 2, “the eye cover portion is configured to couple to the perimeter of the frame via a magnetic connector configured to provide power to the air movement system”. In claim 13, “an eye cover portion configured to couple to the perimeter of the frame via a magnetic connector configured to power the air movement system”. In claim 22, “providing a magnetic connector configured to power the air movement system; and coupling the eye cover portion to the perimeter of the frame via the magnetic connector”. The closest prior art of record, Nolan et al. (US Pat. No. 8.695.121) discloses a wearable head device (Helmet system Fig. 2, (200) having an air movement system (Fig. 2, ventilation system (210) that in response to receiving a control signal (col. 11, lines 18-21, and 35-42), provides air to a region between the eye (although not user not shown, this helmet device clearly fits the face of a person inside, and the eye will be looking forward towards the display (Fig. 2A, (240a) and towards the visor (Fig. 2A, (208a) and the eye cover portion . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICARDO OSORIO/Primary Examiner, Art Unit 2692